         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA, et al.,

                         Plaintiffs,
          v.
                                                Civil Action No. 1:19-cv-02232-TJK
 DEUTSCHE TELEKOM AG, et al.,

                        Defendants.




                           COMPETITIVE IMPACT STATEMENT

       The United States of America, under Section 2(b) of the Antitrust Procedures and

Penalties Act (“APPA” or “Tunney Act”), 15 U.S.C. § 16(b)-(h), files this Competitive Impact

Statement relating to the proposed Final Judgment submitted for entry in this civil antitrust

proceeding.

                 I.      NATURE AND PURPOSE OF THE PROCEEDING

       On April 29, 2018, Defendant T-Mobile US, Inc. (“T-Mobile”) agreed to acquire

Defendant Sprint Corporation (“Sprint”) in an all-stock transaction valued at approximately $26

billion. The United States filed a civil antitrust Complaint on July 26, 2019, seeking to enjoin

the proposed acquisition. The Complaint alleges that the likely effect of this acquisition would

be to substantially lessen competition for retail mobile wireless service in the United States,

resulting in increased prices and less attractive service offerings for American consumers, in

violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.
           Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 2 of 23




       At the same time the Complaint was filed, the United States filed a Stipulation and Order

and proposed Final Judgment, which are designed to preserve competition by enabling the entry

of another national facilities-based mobile wireless network carrier. The proposed Final

Judgment, which is explained more fully below, requires T-Mobile to divest to DISH Network

Corporation (“DISH”) certain retail wireless business and network assets, and supporting assets

(collectively, the “Divestiture Assets”). It also requires that T-Mobile provide to DISH certain

transition services in support thereof and all services, access, and assets necessary to facilitate

DISH operating as a Full Mobile Virtual Network Operator (“Full MVNO”, and together with

the Divestiture Assets, the “Divestiture Package”). 1 Additionally, the Final Judgment requires

that T-Mobile and Sprint extend their current Mobile Virtual Network Operator (“MVNO”)

agreements until the expiration of the Final Judgment, and that T-Mobile, Sprint, and DISH

support remote SIM provisioning and eSIM technology.

       The primary purpose of the proposed Final Judgment is to facilitate DISH building and

operating its own mobile wireless services network by combining the Divestiture Package of

assets and other relief with DISH’s existing mobile wireless assets, including substantial and

currently unused spectrum holdings, to enable it to compete in the marketplace. The proposed

Final Judgment thus obligates DISH to build out its own mobile wireless services network and

offer retail mobile wireless service to American consumers. DISH’s long-term build out of a

new network, along with the short-term requirement that DISH and T-Mobile negotiate a lease

for DISH’s currently unused 600 MHz spectrum, promise to increase output and put currently




       1
        Deutsche Telekom, T-Mobile, SoftBank, Sprint, and DISH are referred to collectively
as “Defendants.”
                                           2
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 3 of 23




fallow spectrum into use by American consumers. The required Divestiture Package and related

obligations in the proposed Final Judgment are intended to ensure that DISH can begin to offer

competitive services and grow to replace Sprint as an independent and vigorous competitor in the

retail mobile wireless service market in which the proposed merger would otherwise lessen

competition. Further, the proposed Final Judgment would allow the potential benefits of the

merger to be realized, including expanding American consumers’ access to high quality

networks.

       Under the terms of the Stipulation and Order, T-Mobile will take certain steps to ensure

that, prior to the completion of all of the proposed divestitures, the Divestiture Assets are

preserved and remain economically viable and ongoing business concerns.

       The United States and Defendants have stipulated that the proposed Final Judgment may

be entered after compliance with the APPA. Entry of the proposed Final Judgment will

terminate this action, except that the Court will retain jurisdiction to construe, modify, or enforce

the provisions of the proposed Final Judgment and to punish violations thereof.

   II. DESCRIPTION OF EVENTS GIVING RISE TO THE ALLEGED VIOLATION

       A.      The Defendants and the Proposed Transaction

       Deutsche Telekom AG (“Deutsche Telekom”), a German corporation headquartered in

Bonn, Germany, is the controlling shareholder of T-Mobile, with 63% of T-Mobile’s shares.

Deutsche Telekom is the largest telecommunications operator in Europe, with net revenues of

€75.7 billion (approximately $85 billion) in 2018.

       T-Mobile, a Delaware corporation headquartered in Bellevue, Washington, is the third

largest mobile wireless carrier in the United States. In 2018, T-Mobile had nearly 80 million


                                                  3
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 4 of 23




wireless subscribers and approximately $43.3 billion in total revenues. T-Mobile sells postpaid

mobile wireless service under its T-Mobile brand and prepaid mobile wireless service primarily

under its Metro by T-Mobile brand. T-Mobile also sells mobile wireless service to businesses

and indirectly through MVNOs, which resell the service to consumers.

       SoftBank Group Corp. (“SoftBank”), a Japanese corporation and the controlling

shareholder of Sprint, owns 85% of Sprint’s shares. SoftBank’s operating income during its

2018 fiscal year was ¥2.3539 trillion (approximately $21.25 billion).

       Sprint is a Delaware corporation headquartered in Overland Park, Kansas. It is the fourth

largest mobile wireless carrier in the United States. At the end of its 2018 fiscal year, Sprint had

over 54 million wireless subscribers, and its fiscal year 2018 operating revenues were

approximately $32.6 billion. Sprint sells postpaid mobile wireless service under its Sprint brand,

and prepaid mobile wireless service primarily under its Boost and Virgin Mobile brands. Sprint

also sells mobile wireless service to businesses and indirectly through MVNOs, which resell the

service to consumers. Sprint also operates a wireline telecommunications business throughout

the United States.

       DISH is a Nevada corporation with its headquarters in Englewood, Colorado. It is the

owner of satellite and wireless spectrum assets and currently offers television and related

services and products to American consumers nationwide. At the end of its 2018 fiscal year,

DISH had over 12 million Pay-TV subscribers, and its fiscal year 2018 operating revenues were

approximately $13.6 billion.

       On April 29, 2018, T-Mobile and Sprint agreed to combine their respective businesses in

an all-stock transaction. In recognition of the significant competitive concerns raised by the


                                                 4
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 5 of 23




proposed merger, T-Mobile has agreed to divest certain retail mobile wireless business and

spectrum assets, and supporting assets, and to provide certain transitional and network services.

As discussed in Section III.E, infra, DISH has agreed to be bound by the terms of the proposed

Final Judgment.

       T-Mobile and Sprint also are subject to obligations contained in their commitments to the

Federal Communications Commission (“FCC”) as reflected in a statement issued by FCC

Chairman Ajit Pai on May 20, 2019.

       B.      The Competitive Effects of the Transaction

       The Complaint alleges that the proposed merger likely would substantially lessen

competition in the retail mobile wireless service market in the United States. Retail mobile

wireless service includes voice, text, and data services that consumers access on phones, tablets,

and other devices. Mobile wireless carriers deliver retail mobile wireless service over a network

of facilities, including, for example, towers, radios, antennas, and fiber, that support the various

frequencies of spectrum that transmit wireless service. Mobile wireless carriers with their own

such facilities that offer service throughout the United States are called national facilities-based

mobile wireless carriers. Unlike the facilities-based mobile wireless carriers, traditional MVNOs

do not operate their own mobile wireless networks and instead buy capacity wholesale from

facilities-based carriers and then resell mobile wireless service to consumers. By contrast, a Full

MVNO owns some facilities that it can use to carry a portion of its traffic, while relying on

wholesale agreements to carry the remainder.

       Currently, the national facilities-based mobile wireless carriers in the United States are

Verizon Communications, Inc., AT&T Inc., T-Mobile, and Sprint. These four national facilities-


                                                  5
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 6 of 23




based mobile wireless carriers compete for retail mobile wireless service customers by offering a

variety of service plans and devices at different price points and by promoting their prices, plan

features, device offerings, customer service, and network quality. Without the merger, T-Mobile

and Sprint would continue competing vigorously for market share as “challenger” brands to

Verizon and AT&T, the largest and second largest national facilities-based mobile wireless

carriers in the United States, respectively. If the merger is permitted to proceed unremedied, that

competition would be lost.

       1.      Relevant Market

       As alleged in the Complaint, retail mobile wireless service is a relevant product market

under Section 7 of the Clayton Act. Retail mobile wireless customers include consumers and

small and medium businesses who buy their mobile wireless services at retail stores or online,

choosing pricing and plans made available to the general public. Retail customers cannot

substitute the mobile wireless service they purchase with the mobile wireless service purchased

by large businesses and government entities, who purchase services through a distinct process

and receive different pricing than the general public. Accordingly, a hypothetical monopolist of

retail mobile wireless service profitably could raise prices.

       The Complaint alleges a national geographic market for retail mobile wireless service.

Wireless carriers generally price, advertise, and market their retail mobile wireless service on a

nationwide basis. Because the wireless carriers compete against each other on a nationwide

basis, a hypothetical monopolist of retail mobile wireless service in the United States profitably

could raise prices.




                                                  6
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 7 of 23




       2.      Competitive Effects

       The market for retail mobile wireless service in the United States is highly concentrated

and would become more so if T-Mobile were allowed to acquire Sprint. As discussed above,

currently four national facilities-based mobile wireless carriers compete for retail mobile

wireless service customers: Verizon and AT&T are the two largest, and T-Mobile and Sprint are

the smaller two. The merger would result in three national facilities-based mobile wireless

carriers, each with roughly one-third share of the national market.

       The elimination of a fourth national facilities-based mobile wireless carrier would

remove competition from Sprint and restructure the retail mobile wireless service market. The

combination of T-Mobile and Sprint would eliminate head-to-head competition between the

companies and threaten the benefits that customers have realized from that competition in the

form of lower prices and better service. The merger would also leave the market vulnerable to

increased coordination among the remaining three carriers. Increased coordination harms

consumers through a combination of higher prices, reduced innovation, reduced quality, and

fewer choices. Finally, competition between Sprint and T-Mobile to sell wireless service

wholesale to MVNOs has benefited consumers by facilitating innovation by some MVNOs. The

merger’s elimination of this competition likely would reduce future innovation.

       3.      Entry and Expansion

       A national facilities-based mobile wireless carrier needs to have spectrum and network

assets deployed nationwide to provide retail mobile wireless service in the United States. Thus,

de novo entry by a facilities-based mobile wireless carrier is very difficult. Without the relief

provided in the proposed Final Judgment, neither entry nor expansion is likely to occur in a


                                                 7
           Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 8 of 23




timely manner or on a scale sufficient to replace the competitive influence now exerted on the

market by Sprint.

             III.   EXPLANATION OF THE PROPOSED FINAL JUDGMENT

       The proposed Final Judgment requires structural relief in the form of divestitures

designed to ensure the development of a new national facilities-based mobile wireless carrier

competitor to ultimately remedy the anticompetitive harms that flow from the change in the

market structure that otherwise would have occurred as a result of the merger.

       After careful scrutiny of Defendants’ businesses, the United States identified a divestiture

package to address the United States’ concerns about the likely anticompetitive effects of the

acquisition. The proposed divestiture requires T-Mobile to divest to DISH certain retail mobile

wireless business assets and to facilitate DISH building its own mobile wireless network with

which it will compete in the retail mobile wireless service market.

       A.       Divestitures and Other Relief

       1.       Divestitures

        Under the terms of the proposed Final Judgment, T-Mobile must divest to DISH certain

assets, including Sprint’s prepaid retail wireless service business and certain spectrum licenses,

and provide DISH an exclusive option to acquire cell sites and retail stores decommissioned by

the merged firm.

            •   Prepaid Assets. The proposed Final Judgment requires T-Mobile to divest to

                DISH almost all of Sprint’s prepaid wireless business, 2 including the Boost-


       2
         The divestiture would not include subscribers to the Assurance Lifeline program (part
of the Virgin Wireless business), or Sprint’s prepaid customers receiving services through its
Swiftel and Shentel affiliates, due to various contractual and regulatory obligations.
                                                  8
Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 9 of 23




     branded, the Virgin-branded, and the Sprint-branded businesses. These Prepaid

     Assets, coupled with required network support from T-Mobile described more

     fully below, will provide an existing business, with assets including customers,

     employees, and intellectual property, that will enable DISH to offer retail mobile

     wireless service. Acquiring this existing business will enhance DISH’s incentives

     to invest in a robust facilities-based network, because acquiring an installed base

     of existing customers is expected to increase the returns on such investment.

 •   800 MHz Spectrum Licenses. The proposed Final Judgment further requires T-

     Mobile to divest to DISH Sprint’s 800 MHz spectrum licenses. This spectrum

     would add to DISH’s existing spectrum assets in order to ensure DISH has

     sufficient spectrum to meet its buildout and service requirements and provide

     mobile wireless service to customers. DISH may, at its option, elect not to

     acquire the spectrum if DISH can meet certain network buildout and service

     requirements without it. In such case, T-Mobile will auction the 800 MHz

     spectrum licenses to any person who is not already a national facilities-based

     wireless carrier.

 •   Cell Sites and Retail Stores. The proposed Final Judgment also requires T-

     Mobile to provide to DISH an exclusive option to acquire all cell sites and retail

     store locations being decommissioned by the merged firm. This requirement will

     enable DISH to utilize such existing cell sites and retail stores that are useful to

     DISH in building out its own wireless network and providing mobile wireless

     service to consumers.


                                        9
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 10 of 23




       The assets must be divested in such a way as to satisfy the United States in its sole

discretion that they can and will be operated by DISH as a viable, ongoing business that can

compete effectively in the retail mobile wireless service market. DISH is required to use the

Divestiture Assets to offer retail mobile wireless services, including offering nationwide postpaid

retail mobile wireless service within one year of the closing of the sale of the Prepaid Assets.

Defendants are also prohibited from taking any action that would jeopardize the divestitures

ordered by the Court.

       2.      Transition Services

       Under the terms of the proposed Final Judgment, and at DISH’s option, T-Mobile and

Sprint shall enter into one or more transition services agreements to provide billing, customer

care, SIM card procurement, device provisioning, and all other services used by the Prepaid

Assets prior to the date of their transfer to DISH for an initial period of up to two years after

transfer. Such transition services will enable DISH to use the Prepaid Assets as quickly as

possible and will help prevent disruption for Boost, Virgin, and Sprint prepaid customers as the

business is transferred to DISH.

       3.      600 MHz Spectrum Deployment

       The proposed Final Judgment requires DISH and T-Mobile to enter into good faith

negotiations to allow T-Mobile to lease some or all of DISH’s 600 MHz spectrum for use in

offering mobile wireless services to its subscribers. Such an agreement would expand output by

making the 600 MHz spectrum available for use by consumers even before DISH has completed

building out its network, and would assist T-Mobile in transitioning consumers to its 5G

network.


                                                  10
           Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 11 of 23




       4.       Full MVNO Agreement

       The proposed Final Judgment requires T-Mobile and Sprint to enter into a Full MVNO

Agreement with DISH for a term of no fewer than seven years. Under the agreement outlined in

the proposed Final Judgment, T-Mobile and Sprint must permit DISH to operate as an MVNO on

the merged firm’s network on commercially reasonable terms and to resell the merged firm’s

mobile wireless service. As DISH deploys its own mobile wireless network, T-Mobile and

Sprint must also facilitate DISH operating as a Full MVNO by providing the necessary network

assets, access, and services. These requirements will enable DISH to begin operating as an

MVNO as quickly as possible after entry of the Final Judgment, and provide DISH the support it

needs to offer retail mobile wireless service to consumers while building out its own mobile

wireless network.

       5.       Facilities-Based Entry and Expansion

       The proposed Final Judgment requires T-Mobile and Sprint to comply with all network

build commitments made to the Federal Communications Commission (FCC) related to their

merger or the divestiture to DISH as of the date of entry of the Final Judgment, subject to

verification by the FCC. 3 In turn, DISH is required to comply with the June 14, 2023 AWS-4,

700 MHz, H Block, and Nationwide 5G Broadband network build commitments made to the

FCC on July 26, 2019, subject to verification by the FCC. 4 Incorporating these obligations into




       3
          See Letter to Marlene Dortch (FCC) from Nancy J. Victory and Regina M. Keeney
(Counsel for T-Mobile and Sprint, respectively), May 20, 2019 at Attachment 1, available at
https://www.fcc.gov/sites/default/files/t-mobile-us-sprint-letter-05202019.pdf.
        4
          See Letter to Donald Stockdale (FCC) from Jeffrey H. Blum (DISH’s S.V.P. for Public
Policy & Government Affairs), July 26, 2019 at Attachment A, available at
https://www.fcc.gov/sites/default/files/dish-letter-07262019.pdf.
                                                 11
          Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 12 of 23




the proposed Final Judgment is intended to increase the incentives for the merged firm to achieve

the promised efficiencies from the merger and for DISH to build out its own national facilities-

based mobile wireless network to replace the competition lost as a result of Sprint being acquired

by T-Mobile. Increasing DISH’s incentives to complete the buildout of a fourth nationwide

wireless network also serves to decrease the likelihood of coordinated effects that arise out of the

merger.

       6.      MVNO Requirements

       The proposed Final Judgment obligates T-Mobile and Sprint to extend all of its current

MVNO agreements until the expiration of the proposed Final Judgment. This obligation will

ensure that T-Mobile’s and Sprint’s MVNO partners remain options for the consumers who

currently use them. It also permits T-Mobile’s and Sprint’s MVNO partners to retain their

current presence until the expiration of the proposed Final Judgment, by which time DISH is

expected to have become an additional potential provider of services.

       7.      T-Mobile’s and DISH’s eSIM Obligations

       The proposed Final Judgment requires T-Mobile and DISH to support eSIM technology

and prohibits T-Mobile and DISH from discriminating against devices based on their use of

remote SIM provisioning or use of eSIM technology. The more widespread use of eSIMs and

remote SIM provisioning may help DISH attract consumers as it launches its mobile wireless

business. These provisions are intended to increase the disruptiveness of DISH’s entry by

making it easier for consumers to switch between wireless carriers and to choose a provider that

does not have a nearby physical retail location, thus lowering the cost of DISH’s entry and

expansion. These benefits also decrease the likelihood of coordinated effects by increasing


                                                12
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 13 of 23




DISH’s ability to reach consumers with innovative offerings.

       B.      Monitoring Trustee

       The proposed Final Judgment provides that the United States may appoint a monitoring

trustee with the power and authority to investigate and report on the Defendants’ compliance

with the terms of the Final Judgment and the Stipulation and Order during the pendency of the

divestiture, including, but not limited to, T-Mobile’s sale of the Divestiture Assets, T-Mobile’s

compliance with exclusive option requirements for cell sites and retail store locations, and

DISH’s progress toward using the Divestiture Assets to operate a retail mobile wireless network.

The United States intends to recommend a monitoring trustee for the Court’s approval. The

monitoring trustee will not have any responsibility or obligation for the operation of the

Defendants’ businesses. The monitoring trustee will serve at T-Mobile’s and Sprint’s expense,

on such terms and conditions as the United States approves, and Defendants must assist the

trustee in fulfilling its obligations. The monitoring trustee will provide periodic reports to the

United States and will serve until the divestiture of all the Divestiture Assets is finalized and the

buildout requirements are complete, or until the term of any Transition Services Agreement has

expired, whichever is later.

       C.      Firewall

       Section XIII of the proposed Final Judgment requires T-Mobile and DISH to implement

firewall procedures to prevent each company’s confidential business information from being

used by the other for any purpose that could harm competition. Within thirty days of the Court

approving the Stipulation and Order, T-Mobile and DISH must submit their planned procedures

for maintaining firewalls. Additionally, T-Mobile and DISH must explain the requirements of


                                                 13
        Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 14 of 23




the firewalls to certain officers and other business personnel responsible for the commercial

relationships between the two companies about the required treatment of confidential business

information. T-Mobile and DISH’s adherence to these procedures is subject to audit by the

monitoring trustee. These measures are necessary to ensure that the implementation and

execution of the obligations in the proposed Final Judgment and any associated agreements

between T-Mobile and DISH do not facilitate coordination or other anticompetitive behavior

during the interim period before DISH becomes fully independent of T-Mobile.

       D.      Prohibition on Reacquisition or Sale to Competitor

       To ensure that DISH and T-Mobile remain independent competitors, Section XV of the

proposed Final Judgment prohibits T-Mobile from reacquiring from DISH any part of the

Divestiture Assets, other than a limited carveout for T-Mobile to lease back a small amount of

spectrum for a two-year period. Further, Section XV of the proposed Final Judgment prohibits

DISH from selling, leasing, or otherwise providing the right to use the Divestiture Assets to any

national facilities-based mobile wireless carrier. These provisions ensure that T-Mobile and

DISH cannot undermine the purpose of the proposed Final Judgment by later entering into a new

transaction, with each other or with another competitor, that would reduce the competition that

the divestitures have preserved.

       E.      Enforcement Provisions

       The proposed Final Judgment also contains provisions designed to promote compliance

and make the enforcement of the Final Judgment as effective as possible. As set forth in the

Stipulation and Order, DISH has agreed to be joined to this action for purposes of the divestiture.

Including DISH is appropriate because the United States has determined that DISH is a


                                                14
        Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 15 of 23




necessary party to effectuate the relief obtained; the divestiture package was crafted specifically

taking into consideration DISH’s existing assets and capabilities, and divesting the package to

another purchaser would not preserve competition. Thus, as discussed above, the proposed Final

Judgment imposes certain obligations on DISH to ensure that the divestitures take place

expeditiously and DISH meets certain deadlines in building out and operating its own mobile

wireless services network to provide competitive retail mobile wireless service.

       Paragraph XVIII(A) provides that the United States retains and reserves all rights to

enforce the provisions of the proposed Final Judgment, including its rights to seek an order of

contempt from the Court. Under the terms of this paragraph, Defendants have agreed that in any

civil contempt action, any motion to show cause, or any similar action brought by the United

States regarding an alleged violation of the Final Judgment, the United States may establish the

violation and the appropriateness of any remedy by a preponderance of the evidence and that

Defendants have waived any argument that a different standard of proof should apply. This

provision aligns the standard for compliance obligations with the standard of proof that applies to

the underlying offense that the compliance commitments address.

       Paragraph XVIII(B) provides additional clarification regarding the interpretation of the

provisions of the proposed Final Judgment. The proposed Final Judgment seeks to restore

competition that would otherwise be permanently harmed by the merger. Defendants agree that

they will abide by the proposed Final Judgment, and that they may be held in contempt of this

Court for failing to comply with any provision of the proposed Final Judgment that is stated

specifically and in reasonable detail, as interpreted in light of this procompetitive purpose.




                                                 15
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 16 of 23




       Paragraph XVIII(C) of the proposed Final Judgment further provides that if the Court

finds in an enforcement proceeding that Defendants have violated the Final Judgment, the United

States may apply to the Court for a one-time extension of the Final Judgment, together with such

other relief as may be appropriate. In addition, to compensate American taxpayers for any costs

associated with investigating and enforcing violations of the proposed Final Judgment, Paragraph

XVIII(C) provides that in any successful effort by the United States to enforce the Final

Judgment against a Defendant, whether litigated or resolved before litigation, that Defendants

will reimburse the United States for attorneys’ fees, experts’ fees, and other costs incurred in

connection with any enforcement effort, including the investigation of the potential violation.

       Section XVIII(D) states that the United States may file an action against a Defendant for

violating the Final Judgment for up to four years after the Final Judgment has expired or been

terminated. This provision is meant to address circumstances such as when evidence that a

violation of the Final Judgment occurred during the term of the Final Judgment is not discovered

until after the Final Judgment has expired or been terminated or when there is not sufficient time

for the United States to complete an investigation of an alleged violation until after the Final

Judgment has expired or been terminated. This provision, therefore, makes clear that, for four

years after the Final Judgment has expired or been terminated, the United States may still

challenge a violation that occurred during the term of the Final Judgment.

       Finally, Section XIX of the proposed Final Judgment provides that the Final Judgment

will expire seven years from the date of its entry, except that after five years from the date of its

entry, the Final Judgment may be terminated upon notice by the United States to the Court and




                                                  16
        Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 17 of 23




Defendants that the divestitures have been completed and that the continuation of the Final

Judgment is no longer necessary or in the public interest.

       F.      Stipulation and Order

       Until the divestitures required by the proposed Final Judgment are accomplished, the

Defendants are required to take all steps necessary to comply with a Stipulation and Order

entered by the Court.

       IV.     REMEDIES AVAILABLE TO POTENTIAL PRIVATE LITIGANTS

       Section 4 of the Clayton Act, 15 U.S.C. § 15, provides that any person who has been

injured as a result of conduct prohibited by the antitrust laws may bring suit in federal court to

recover three times the damages the person has suffered, as well as costs and reasonable

attorneys’ fees. Entry of the proposed Final Judgment neither impairs nor assists the bringing of

any private antitrust damage action. Under the provisions of Section 5(a) of the Clayton Act, 15

U.S.C. § 16(a), the proposed Final Judgment has no prima facie effect in any subsequent private

lawsuit that may be brought against Defendants.

                V.      PROCEDURES AVAILABLE FOR MODIFICATION
                         OF THE PROPOSED FINAL JUDGMENT

       The United States and Defendants have stipulated that the proposed Final Judgment may

be entered by the Court after compliance with the provisions of the APPA, provided that the

United States has not withdrawn its consent. The APPA conditions entry upon the Court’s

determination that the proposed Final Judgment is in the public interest.

       The APPA provides a period of at least sixty days preceding the effective date of the

proposed Final Judgment within which any person may submit to the United States written

comments regarding the proposed Final Judgment. Any person who wishes to comment should

                                                 17
        Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 18 of 23




do so within sixty days of the date of publication of this Competitive Impact Statement in the

Federal Register, or the last date of publication in a newspaper of the summary of this

Competitive Impact Statement, whichever is later. All comments received during this period

will be considered by the U.S. Department of Justice, which remains free to withdraw its consent

to the proposed Final Judgment at any time before the Court’s entry of the Final Judgment. The

comments and the response of the United States will be filed with the Court. In addition,

comments will be posted on the U.S. Department of Justice, Antitrust Division’s internet website

and, under certain circumstances, published in the Federal Register.

       Written comments should be submitted to:

                 Scott Scheele
                 Chief, Telecommunications and Broadband Section
                 Antitrust Division
                 U.S. Department of Justice
                 450 Fifth Street NW, Suite 7000
                 Washington, D.C. 20530

The proposed Final Judgment provides that the Court retains jurisdiction over this action, and the

parties may apply to the Court for any order necessary or appropriate for the modification,

interpretation, or enforcement of the Final Judgment.

           VI.      ALTERNATIVES TO THE PROPOSED FINAL JUDGMENT

       As an alternative to the proposed Final Judgment, the United States considered a full trial

on the merits challenging the merger. The United States could have continued this litigation and

sought preliminary and permanent injunctions against T-Mobile’s acquisition of Sprint. The

United States is satisfied, however, that the relief described in the proposed Final Judgment will

provide a reasonably adequate remedy for the harm to competition in the retail mobile wireless

service market. Thus, the proposed Final Judgment would achieve all or substantially all of the

                                                18
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 19 of 23




relief the United States would have obtained through litigation, but avoids the time, expense, and

uncertainty of a full trial on the merits of the Complaint.

                    VII.    STANDARD OF REVIEW UNDER THE APPA
                           FOR THE PROPOSED FINAL JUDGMENT

       The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a 60-day comment period, after which

the Court shall determine whether entry of the proposed Final Judgment “is in the public

interest.” 15 U.S.C. § 16(e)(1). In making that determination, the Court, in accordance with the

statute as amended in 2004, is required to consider:

       (A)     the competitive impact of such judgment, including termination of alleged
       violations, provisions for enforcement and modification, duration of relief sought,
       anticipated effects of alternative remedies actually considered, whether its terms
       are ambiguous, and any other competitive considerations bearing upon the
       adequacy of such judgment that the court deems necessary to a determination of
       whether the consent judgment is in the public interest; and

       (B)     the impact of entry of such judgment upon competition in the relevant
       market or markets, upon the public generally and individuals alleging specific
       injury from the violations set forth in the complaint including consideration of the
       public benefit, if any, to be derived from a determination of the issues at trial.

15 U.S.C. § 16(e)(1)(A) & (B). In considering these statutory factors, the Court’s inquiry is

necessarily a limited one as the government is entitled to “broad discretion to settle with the

defendant within the reaches of the public interest.” United States v. Microsoft Corp., 56 F.3d

1448, 1461 (D.C. Cir. 1995); United States v. U.S. Airways Grp., Inc., 38 F. Supp. 3d 69, 75

(D.D.C. 2014) (explaining that the “court’s inquiry is limited” in Tunney Act settlements);

United States v. InBev N.V./S.A., No. 08-1965 (JR), 2009 U.S. Dist. LEXIS 84787, at *3 (D.D.C.

Aug. 11, 2009) (noting that a court’s review of a consent judgment is limited and only inquires

“into whether the government’s determination that the proposed remedies will cure the antitrust

                                                 19
           Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 20 of 23




violations alleged in the complaint was reasonable, and whether the mechanism to enforce the

final judgment are clear and manageable”).

       As the U.S. Court of Appeals for the District of Columbia Circuit has held, under the

APPA a court considers, among other things, the relationship between the remedy secured and

the specific allegations in the government’s complaint, whether the proposed Final Judgment is

sufficiently clear, whether its enforcement mechanisms are sufficient, and whether it may

positively harm third parties. See Microsoft, 56 F.3d at 1458-62. With respect to the adequacy

of the relief secured by the proposed Final Judgment, a court may not “engage in an unrestricted

evaluation of what relief would best serve the public.” United States v. BNS, Inc., 858 F.2d 456,

462 (9th Cir. 1988) (quoting United States v. Bechtel Corp., 648 F.2d 660, 666 (9th Cir. 1981));

see also Microsoft, 56 F.3d at 1460-62; United States v. Alcoa, Inc., 152 F. Supp. 2d 37, 40

(D.D.C. 2001); InBev, 2009 U.S. Dist. LEXIS 84787, at *3. Instead:

        [t]he balancing of competing social and political interests affected by a proposed
       antitrust consent decree must be left, in the first instance, to the discretion of the
       Attorney General. The court’s role in protecting the public interest is one of
       insuring that the government has not breached its duty to the public in consenting
       to the decree. The court is required to determine not whether a particular decree
       is the one that will best serve society, but whether the settlement is “within the
       reaches of the public interest.” More elaborate requirements might undermine the
       effectiveness of antitrust enforcement by consent decree.

Bechtel, 648 F.2d at 666 (emphasis added) (citations omitted). 5

       The United States’ predictions about the efficacy of the remedy are to be afforded




       5
          See also BNS, 858 F.2d at 464 (holding that the court’s “ultimate authority under the
[APPA] is limited to approving or disapproving the consent decree”); United States v. Gillette
Co., 406 F. Supp. 713, 716 (D. Mass. 1975) (noting that, in this way, the court is constrained to
“look at the overall picture not hypercritically, nor with a microscope, but with an artist’s
reducing glass”).
                                                  20
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 21 of 23




deference by the Court. See, e.g., Microsoft, 56 F.3d at 1461 (recognizing courts should give

“due respect to the Justice Department’s . . . view of the nature of its case”); United States v. Iron

Mountain, Inc., 217 F. Supp. 3d 146, 152–53 (D.D.C. 2016) (“In evaluating objections to

settlement agreements under the Tunney Act, a court must be mindful that [t]he government

need not prove that the settlements will perfectly remedy the alleged antitrust harms[;] it need

only provide a factual basis for concluding that the settlements are reasonably adequate remedies

for the alleged harms.” (internal citations omitted)); United States v. Republic Servs., Inc., 723 F.

Supp. 2d 157, 160 (D.D.C. 2010) (noting “the deferential review to which the government’s

proposed remedy is accorded”); United States v. Archer-Daniels-Midland Co., 272 F. Supp. 2d

1, 6 (D.D.C. 2003) (“A district court must accord due respect to the government’s prediction as

to the effect of proposed remedies, its perception of the market structure, and its view of the

nature of the case.”). The ultimate question is whether “the remedies [obtained by the Final

Judgment are] so inconsonant with the allegations charged as to fall outside of the ‘reaches of the

public interest.’” Microsoft, 56 F.3d at 1461 (quoting United States v. Western Elec. Co., 900

F.2d 283, 309 (D.C. Cir. 1990)).

       Moreover, the Court’s role under the APPA is limited to reviewing the remedy in

relationship to the violations that the United States has alleged in its complaint, and does not

authorize the Court to “construct [its] own hypothetical case and then evaluate the decree against

that case.” Microsoft, 56 F.3d at 1459; see also U.S. Airways, 38 F. Supp. 3d at 75 (noting that

the court must simply determine whether there is a factual foundation for the government’s

decisions such that its conclusions regarding the proposed settlements are reasonable); InBev,

2009 U.S. Dist. LEXIS 84787, at *20 (“[T]he ‘public interest’ is not to be measured by


                                                 21
         Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 22 of 23




comparing the violations alleged in the complaint against those the court believes could have, or

even should have, been alleged[.]”). Because the “court’s authority to review the decree depends

entirely on the government’s exercising its prosecutorial discretion by bringing a case in the first

place,” it follows that “the court is only authorized to review the decree itself,” and not to

“effectively redraft the complaint” to inquire into other matters that the United States did not

pursue. Microsoft, 56 F.3d at 1459-60.

       In its 2004 amendments to the APPA, Congress made clear its intent to preserve the

practical benefits of using consent judgments proposed by the United States in antitrust

enforcement, Pub. L. 108-237, § 221, and added the unambiguous instruction that “[n]othing in

this section shall be construed to require the court to conduct an evidentiary hearing or to require

the court to permit anyone to intervene.” 15 U.S.C. § 16(e)(2); see also U.S. Airways, 38 F.

Supp. 3d at 76 (indicating that a court is not required to hold an evidentiary hearing or to permit

intervenors as part of its review under the Tunney Act). This language explicitly wrote into the

statute what Congress intended when it first enacted the Tunney Act in 1974. As Senator

Tunney explained: “[t]he court is nowhere compelled to go to trial or to engage in extended

proceedings which might have the effect of vitiating the benefits of prompt and less costly

settlement through the consent decree process.” 119 Cong. Rec. 24,598 (1973) (statement of

Sen. Tunney). “A court can make its public interest determination based on the competitive

impact statement and response to public comments alone.” U.S. Airways, 38 F. Supp. 3d at 76

(citing United States v. Enova Corp., 107 F. Supp. 2d 10, 17 (D.D.C. 2000)).

                           VIII. DETERMINATIVE DOCUMENTS

       In formulating the proposed Final Judgment, the United States considered (1) the


                                                 22
           Case 1:19-cv-02232-TJK Document 20 Filed 07/30/19 Page 23 of 23




“Network and In-Home Commitments” commitments made to the FCC by T-Mobile and Sprint, 6

and (2) the “DISH Network 5G Buildout Commitments and Related Penalties” commitments

made to the FCC by DISH. 7 These documents were determinative in formulating the proposed

Final Judgment, and the Department will file a notice with the Court that includes these

documents to comply with 15 U.S.C. § 16(b).



Dated: July 30, 2019

                                                    Respectfully submitted,



                                                    ___________________________________
                                                     Frederick S. Young
                                                     D.C. Bar No. 421285
                                                     Trial Attorney
                                                     Telecommunications and Broadband Section
                                                     Antitrust Division
                                                     U.S. Department of Justice
                                                     450 Fifth Street NW, Suite 7000
                                                     Washington, D.C. 20530
                                                     Telephone (202) 307-2869




       6
          See Letter to Marlene Dortch (FCC) from Nancy J. Victory and Regina M. Keeney
(Counsel for T-Mobile and Sprint, respectively), May 20, 2019 at Attachment 1, available at
https://www.fcc.gov/sites/default/files/t-mobile-us-sprint-letter-05202019.pdf.
        7
          See Letter to Donald Stockdale (FCC) from Jeffrey H. Blum (DISH’s S.V.P. for Public
Policy & Government Affairs), July 26, 2019 at Attachment A, available at
https://www.fcc.gov/sites/default/files/dish-letter-07262019.pdf.
                                                 23
